DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 35-39, 41-44, 48-50, 52, and 54 in the reply filed on 02/12/2021 is acknowledged. Claims 40, 45-47, and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/12/2021.  	Examiner notes that on page 3 of the 02/12/2021 Response to Restriction Requirement, Applicant elected (J), directed towards claim 48, and did not elect species K-L, drawn towards claims 49-50. However, upon further consideration, Examiner does not believe that species J, K, and L are patentably distinguishable from each other, and thus the species election among species J, K, and L is withdrawn, and all claims 48-50 are herein examined.  	Examiner notes that Applicant elected species C but did not withdraw claim 53, directed towards species D. Since claim 53 is directed only towards species D, this claim is herein withdrawn. 
Claims 35-39, 41-44, 48-50, 52, and 54 are examined herein.
Claim Objections
Claim 38 is objected to because of the following informalities:  “replacing” in line 1 should be “the replacing”; in Claim 39, “removing” in line 1 should be “the removing.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 39 and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 39 recites that the “removing” step of parent claim 38 (previously recited in the “replacing” step of claim 35) comprises inserting a body into the fuel. This renders claim 39 unclear because previous claims 35 and 38 stated that the replacing involved actually removing salt from the reactor. However, “displacing” a volume of fuel by inserting a displacement body is not further descriptive of removing or replacing the volume. Displacing is generally interpreted as keeping the displaced material within the specified location, but relocating it or moving it out of the way of the way of the incoming material. As such, the relationship between the “displacing” step of claim 39 and the “removing” and “replacing” steps of respective parent claims 38 and 35 is unclear.  	Specifically, it is unclear how the first volume of fuel salt can be displaced after it has already been removed and/or replaced.  	Please also see the associated 112(d) rejection below for further interpretation. 
Claim 41 is rejected because it is dependent upon above-rejected claim 39. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 38 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Examiner cannot determine any limitations in claim 38 that are not already necessarily present in the “replacing….” limitation of parent claim 35. By definition, “replacing” a first item with a second item necessarily involves removing the first item and bringing in the second item.
Claim 39 recites that “removing” step of parent claims 38 (previously recited in the “replacing” step of claim 35) comprises inserting a body into the fuel. Specifically, previous claims 35 and 38 stated that the replacing involved actually removing fuel from the reactor. However, “displacing” a volume of fuel by inserting a displacement body is not further descriptive of removing the volume.  	For example, if you insert a cookie into a glass of milk, the milk is not removed or replaced from the glass. It is displaced, but it is not replaced or removed. Therefore, it is unclear how the displacement step of claim 39 can be further limiting to the removing and replacing steps of parent claims 38 and 35. 

Claim 41 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Examiner cannot determine any limitations in claim 41 that are not already necessarily present in the displacement limitations of parent claim 39. Claim 39 recites (claim 35), thereby volumetrically displacing the first volume of fuel. Claim 41 does not further delimit this action. 

Claim 42 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Examiner cannot determine any limitations in claim 42 that are not already necessarily present in parent claim 35. Parent claim 35 recites adding a volume of feed material to the nuclear reactor core necessary to keep the reactivity parameter within its allowable limits. This step necessarily involves determining the volume of said feed material. The reactor operator simply cannot arbitrarily add in new feed material without first determining the volume to be added. The reactor operator cannot blindly pour in an unknown volume of new feed fuel material. Therefore, in order to perform the step in claim 35 of controlling reactivity by adding in new fuel, one must necessarily make an initial determination of the amount of new fuel that should be added for this purpose of controlling reactivity. 
Claim 43 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Examiner cannot determine any limitations in claim 43 that are not already necessarily present in parent claim 35. Parent claim 35 recites adding a volume of feed material to the nuclear reactor core necessary to keep the reactivity parameter within its . Examiner notes that this volume of feed material necessarily has a composition (i.e., an identity, a chemical formula, a make-up, an ingredient). This step necessarily involves determining the composition of said feed material. The reactor operator simply cannot arbitrarily add in new feed material without first determining the composition of the fuel to be added. The reactor operator cannot blindly pour in an unknown composition of new feed fuel material. Therefore, in order to perform the step in claim 35 of controlling reactivity by adding in new fuel, one must necessarily make an initial determination of the composition of new fuel that should be added for this purpose of controlling reactivity.

Claim 44 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Examiner cannot determine any limitations in claim 44 that are not already necessarily present in parent claim 35. Parent claim 35 recites replacing the first volume of the molten fuel salt with a second volume of non-fissile feed material. The performance of this action will necessarily lead to the recited limitation of “controlling a composition of the molten fuel salt fueling the nuclear fission reaction within the nuclear reactor core.” By removing used/fissile material and adding non-fissile material, you necessarily control the composition of the fuel producing the fission reaction. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2017/0117065) in view of Dewan (US 2016/0217874). 
Regarding claim 35, Scott teaches a method of controlling reactivity of a nuclear fission reaction in a molten salt reactor (e.g., see Fig. 2) having a nuclear reactor core (201) comprising:  	sustaining a nuclear fission reaction fueled by a molten fuel salt within the nuclear reactor core (201);  	monitoring one or more reactivity parameters indicative of reactivity of the molten fuel salt within the nuclear reactor core, the one or more reactivity parameters including a first parameter (“monitoring…fission rates…and in dependence upon results of the monitoring…moving fuel assemblies…in order to control fission rates in the reactor core,” ¶ 5); and  	maintaining the first parameter indicative of reactivity of the molten fuel salt within the nuclear reactor core within a selected range of nominal reactivity (“monitoring…fission rates…and in dependence upon results of the monitoring…moving fuel assemblies…in order to control fission rates in the reactor core,” ¶ 5) by replacing a first volume of the molten fuel salt (“Spent fuel tubes may be removed from the core and replaced with fresh fuel tubes,” ¶ 4) with a second volume of a feed material (via exit row 204 outwards to spent fuel storage 206). 
Scott suggests using fertile material as the fresh fuel at ¶ 15 but does not explicitly state inserting fresh fuel that does not contain any fissile material.
Dewan does teach this. 
Dewan is in the same art area of molten salt reactors (abstract) and teaches that it was known in the art at the time the invention was made to use a feed material of only .e., no fissile material: “In a simplified molten salt reactor system with a conversion ratio equal to one, the fissile concentration can be kept constant over time by continuously feeding a stream of fertile nuclei into the reactor at a rate equal to the rate of fission” [Examiner notes that in this citation, it is implied that only fertile nuclei are fed into the reactor, and no fissile nuclei are fed into the reactor] and “the concentration of fissile nuclei will decrease over time if only fertile nuclei are fed into the reactor,” ¶ 177. 
A purpose for this teaching is, as explained by Dewan in ¶ 177, in order to produce a decrease in fissile nuclei over time in the reactor. As understood by the ordinary skilled artisan, this type of reactor is essentially self-regulating, i.e., it is much less likely to become inadvertently supercritical compared to a reactor that increases its fissile material over time. Additionally, the fertile-only suggestion of Dewan is much more attractive to the international community from a nuclear non-proliferation standpoint. 
The combination of the fertile-only feed of Dewan with the method of Scott would have produced a method of controlling reactivity in a molten fuel salt reactor by replacing fuel with fertile-only fuel, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Scott, a person of ordinary skill would have predicted that combining Dewan’s fertile-only fuel with Scott's method would have produced Applicant's claimed invention of replacing molten salt fuel with fertile-only molten salt fuel.
The skilled person’s motivation for the combination would have been the expectation of, as explained by Dewan in ¶ 177, in order to produce a decrease in fissile nuclei over time in the reactor. As understood by the ordinary skilled artisan, this type of reactor is essentially self-regulating, i.e., it is much less likely to become inadvertently supercritical compared to a reactor that increases its fissile material over time. Additionally, the fertile-only suggestion of Dewan is much more attractive to the international community from a nuclear non-proliferation standpoint. Accordingly, claim 35 is rejected as obvious over Scott in view of Dewan. 
Claims 35, 36, 37, 38, 39, 41, 42, 43, 44, 48, 49, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Massie (US 2013/0083878) in view of Dewan (US 2016/0217874). 
Regarding claim 35, Massie teaches a method of controlling reactivity of a nuclear fission reaction in a molten salt reactor (Fig. 1) having a nuclear reactor core (106) comprising:  	sustaining a nuclear fission reaction (“The portion of the fuel-salt mixture that is in the reactor core at a given time is in a critical configuration, generating heat,” ¶ 45) fueled by a molten fuel salt (105) within the nuclear reactor core (106);  	monitoring one or more reactivity parameters indicative of reactivity of the molten fuel salt within the nuclear reactor core, the one or more reactivity parameters including a first parameter (e.g., see ¶ 88: core reactivity is controlled by adjusting the rate at which fuel is added to the core as well as removed from the core; see also ¶ 144: core reactivity is controlled by removing molten fuel salt; see also criticality amount is dependent on the fuel that is actively inside the core, e.g., ¶¶ 42, 52, 64; Examiner ); and  	maintaining the first parameter indicative of reactivity of the molten fuel salt within the nuclear reactor core within a selected range of nominal reactivity by replacing a first volume of the molten fuel salt with a second volume of a feed material (e.g., see ¶ 88: core reactivity is controlled by adjusting the rate at which fuel is added to the core as well as removed from the core; see also ¶ 79 and ¶ 86 and ¶ 89, where core reactivity is controlled by inserting and removing moderator and control rods and solid fuel elements, respectively; see also ¶ 144: core reactivity is controlled by removing molten fuel salt; see also criticality amount is dependent on the fuel that is actively inside the core, e.g., ¶¶ 42, 52, 64; see also criticality values [k_eff] achievable by core were tested, ¶ 94, for example producing a k_eff criticality value [equivalent to neutron multiplication factor, as known in the art] of 1.043, ¶ 102 or 1.01, ¶ 104; 1.0489, ¶ 117; 1.0327, ¶ 122; 1.0223, ¶ 123; 1.0235, ¶ 124; Examiner notes that criticality and reactivity are intricately connected1)  	that does not contain substantial amounts of fissile material (Massie teaches that the fresh fuel can include just natural uranium and depleted uranium in the final line of ¶ 48: “the sources can include a combination of any two… [of] natural uranium 155, depleted uranium 159). 
Examiner further notes that, while Massie does not explicitly present “a selected range of nominal reactivity,” it is extremely well-known in the art that the “controlling” of necessarily requires maintaining the reactivity within a specified range. All nuclear reactors are monitored for their reactivity and criticality within a specified range. If the reactor exceeds the allowed range, then the reactor operator decreases the reactivity, e.g., via insertion of control rods or other control measures. If the reactor drops below the allowed range, then the reactor operator increases the reactivity, e.g., by adding fresh fuel. 
While Massie teaches that the feed material can include only fuel with very low amounts of fissile material (e.g., the amount of fissile material in natural uranium is 0.7% 235U2 and the amount in depleted uranium is 0.2-0.4% 235U3), Massie does not explicitly state that the feed material may include no fissile material. 
Dewan does teach this. 
Dewan is in the same art area of molten salt reactors (abstract) and teaches that it was known in the art at the time the invention was made to use a feed material of only fertile material, i.e., no fissile material: “In a simplified molten salt reactor system with a conversion ratio equal to one, the fissile concentration can be kept constant over time by continuously feeding a stream of fertile nuclei into the reactor at a rate equal to the rate of fission” [Examiner notes that in this citation, it is implied that only fertile nuclei are fed into the reactor, and no fissile nuclei are fed into the reactor] and “the concentration of fissile nuclei will decrease over time if only fertile nuclei are fed into the reactor,” ¶ 177. 
A purpose for this teaching is, as explained by Dewan in ¶ 177, in order to produce a decrease in fissile nuclei over time in the reactor. As understood by the .e., it is much less likely to become inadvertently supercritical compared to a reactor that increases its fissile material over time. Additionally, the fertile-only suggestion of Dewan is much more attractive to the international community from a nuclear non-proliferation standpoint. 
The combination of the fertile-only feed of Dewan with the method of Massie would have produced a method of controlling reactivity in a molten fuel salt reactor by replacing fuel with fertile-only fuel, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Massie, a person of ordinary skill would have predicted that combining Dewan’s fertile-only fuel with Massie's method would have produced Applicant's claimed invention of replacing molten salt fuel with fertile-only molten salt fuel. 
The skilled person’s motivation for the combination would have been the expectation of, as explained by Dewan in ¶ 177, in order to produce a decrease in fissile nuclei over time in the reactor. As understood by the ordinary skilled artisan, this type of reactor is essentially self-regulating, i.e., it is much less likely to become inadvertently supercritical compared to a reactor that increases its fissile material over time. Additionally, the fertile-only suggestion of Dewan is much more attractive to the international community from a nuclear non-proliferation standpoint. Accordingly, claim 35 is rejected as obvious over Massie in view of Dewan. 
Regarding claim 36, modified Massie teaches all the elements of the parent claim, and Massie additionally teaches replacing a first volume of the molten fuel salt with a second volume of a feed material (e.g., see ¶ 88 and ¶ 144: adding fresh fuel salt mixture and ¶ 88: also removing fuel salt mixture from the core. In ¶ 88, Massie further teaches controlling the rate at which fresh fuel is added and used fuel is removed. See also Massie at the end of ¶ 88: “By adding fuel and removing waste at appropriate rates, the reactivity can be maintained at a suitable level.” Therefore, Massie clearly suggests optimizing the relationship between the addition of fresh fuel and the removal of used fuel. 
Massie additionally teaches wherein the first volume and the second volume are the same: “the removal of a batch 119 of molten fuel-salt mixture…fresh fuel-salt mixture 121 is then added to the primary loop through, for example, the same port to make up the volume of the removed salt,” ¶ 144. By “making up the volume of the removed salt,” Examiner understands this to be reasonably interpreted as replacing the removed used fuel volume with a same fresh fuel volume. 

Regarding claim 37, modified Massie teaches all the elements of the parent claim, and Massie additionally teaches wherein the feed material (121, Fig. 1) consists of a mixture of a selected fertile material and salt: fresh fuel 157 added, which may include “fertile” material, ¶ 48; per ¶ 7, carrier salts may include chloride, iodide, fluoride salts). 

Regarding claim 38, modified Massie teaches all the elements of the parent claim, and Massie additionally teaches (Fig. 1 and ¶ 144) wherein replacing comprises: removing the first volume of molten fuel salt (119) from the molten salt reactor; and transferring the second volume of the feed material (121) into the molten salt reactor.

Regarding claim 39, modified Massie teaches all the elements of the parent claim, and Massie additionally teaches wherein removing comprises: volumetrically displacing the first volume of molten fuel salt from by inserting one or more volumetric displacement bodies into molten fuel salt within the molten salt reactor: inserting and removing moderator rods, ¶ 79, and control rods, ¶ 86, and other types of solid fuel elements, ¶ 89. 


Regarding claim 41, modified Massie teaches all the elements of the parent claim, and Massie additionally teaches wherein the one or more volumetric displacement bodies are configured to volumetrically displace a selected volume of molten fuel salt from the nuclear reactor core when inserted into the nuclear reactor core: inserting and removing moderator rods, ¶ 79, and control rods, ¶ 86, and other types of solid fuel elements, ¶ 89. The insertion of these bodies will necessarily displace a selected volume (corresponding to the volume of the inserted body) of fuel salt from the core when inserted. 
Regarding claim 42, modified Massie teaches all the elements of the parent claim, and Massie additionally teaches determining the second volume of the feed : as described above in the response to claim 35, Massie expressly teaches controlling the reactivity, i.e., keeping the operating reactivity levels within predetermined safety limits for the reactor, by adding in new feed material to the nuclear reactor core. This teaching necessarily involves determining the volume of said feed material. The reactor operator simply cannot arbitrarily add in new feed material without first determining the volume to be added. The reactor operator cannot blindly pour in an unknown volume of new feed fuel material. Therefore, by teaching controlling reactivity by adding in new fuel, Massie must make an initial determination on the amount of new fuel that should be added for this purpose of controlling reactivity. See also Massie at the end of ¶ 88: “By adding fuel and removing waste at appropriate rates, the reactivity can be maintained at a suitable level.” 
Regarding claim 43, modified Massie teaches all the elements of the parent claim, and Massie additionally teaches determining the composition of the feed material to be added to the nuclear reactor core necessary to bring the first parameter within the selected range: as described above in the response to claim 35, Massie expressly teaches controlling the reactivity, i.e., keeping the operating reactivity levels within predetermined safety limits for the reactor, by adding in new feed material of particular compositions to the nuclear reactor core. Dewan further was brought in to teach bringing in a fertile-only feed material. In order to bring in a fertile-only feed material, one must first determine a composition of said feed material.  Therefore, Massie and Dewan necessarily teach determining the composition of the feed material. The reactor cannot arbitrarily add in new feed material without first determining its composition. The reactor operator cannot blindly pour in an unknown composition of new feed fuel material. Therefore, by teaching controlling reactivity by adding in new fuel, Massie and Dewan must make an initial determination on the composition of new fuel that should be added for this purpose of controlling reactivity. See also Massie at the end of ¶ 88: “By adding fuel and removing waste at appropriate rates, the reactivity can be maintained at a suitable level.”
Regarding claim 44, modified Massie teaches all the elements of the parent claim, and this combination additionally teaches controlling a composition of the molten fuel salt fueling the nuclear fission reaction within the nuclear reactor core by replacing the first volume of the molten fuel salt with the second volume of a feed material (Massie, as cited above in response to claim 35) that does not contain any fissile material (Dewan, as cited above in response to claim 35. As explained in the above 112d rejection, by removing used/fissile material and adding non-fissile material, you necessarily control the composition of the fuel producing the fission reaction. See also Massie at the end of ¶ 88: “By adding fuel and removing waste at appropriate rates, the reactivity can be maintained at a suitable level.”
Regarding claim 48, modified Massie teaches all the elements of the parent claim, and Massie additionally teaches optimizing the k_eff value (also known as neutron multiplication factor) to be within the range of 1.0 to 1.035 (1.0327, ¶ 122; 1.0223, ¶ 123; 1.0235, ¶ 124).
Examiner would like to note that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the k_eff value to be within the claimed range, since it has been held that discovering an optimum or workable range of a result-effective variable involves only routine skill in the art. In this case, the desired k_eff value is absolutely a result-effective variable. The entire purpose of the typical nuclear reactor in the U.S. is to maintain a desired criticality level (by controlling reactivity, as described in the above analysis of claim 35). The specific criticality level is dependent upon the type of reactor and the lifetime intended, and the purpose of the reactor (e.g., is the purpose to breed new fuel, or is the purpose electricity production, or is the purpose medical radioisotope production). 
The skilled artisan is well-aware of the benefits and consequences of raising and lowering the k_eff value. The skilled artisan may be motivated to lower the k_eff value in order to ensure that the reactor does not inadvertently become supercritical. Alternatively, the skilled artisan may be motivated to raise the k_eff value in order to breed more fissile fuel or to obtain greater heat (and therefore greater electricity) production in the event of a sudden or increased load demand on the nuclear reactor (e.g., if a coal plant or solar farm shuts down). 
Regarding claim 49, modified Massie teaches all the elements of the parent claim, and Massie additionally teaches numerous examples and simulations performed for the purpose of optimizing the k_eff value (also known as neutron multiplication factor): 1.043, ¶ 102 and ¶ 108; 1.01, ¶ 104; 1.0489, ¶ 117; 1.0327, ¶ 122; 1.0223, ¶ 123; 1.0235, ¶ 124.
Massie does not explicitly suggest a value within the range of 1.001-1.005. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the k_eff value to be within the claimed range of 1.001-1.005, since it has been held that discovering an optimum or workable range of a result-effective variable involves only routine skill in the art. In this case, the desired k_eff value is absolutely a result-effective variable. The entire purpose of the typical nuclear reactor in the U.S. is to maintain a desired criticality level (by controlling reactivity, as described in the above analysis of claim 35). The specific criticality level is dependent upon the type of reactor and the lifetime intended, and the purpose of the reactor (e.g., is the purpose to breed new fuel, or is the purpose electricity production, or is the purpose medical radioisotope production). 
The skilled artisan is well-aware of the benefits and consequences of raising and lowering the k_eff value. The skilled artisan may be motivated to lower the k_eff value in order to ensure that the reactor does not inadvertently become supercritical. Alternatively, the skilled artisan may be motivated to raise the k_eff value in order to breed more fissile fuel or to obtain greater heat (and therefore greater electricity) production in the event of a sudden or increased load demand on the nuclear reactor (e.g., if a coal plant or solar farm shuts down). 
Regarding claim 50, modified Massie teaches all the elements of the parent claim, and Massie additionally teaches numerous examples and simulations performed for the purpose of optimizing the k_eff value (also known as neutron multiplication ): 1.043, ¶ 102 and ¶ 108; 1.01, ¶ 104; 1.0489, ¶ 117; 1.0327, ¶ 122; 1.0223, ¶ 123; 1.0235, ¶ 124. 
Massie does not explicitly suggest a value within the range of 1.001-1.005. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the k_eff value to be within the claimed range of 1.0-1.01, since it has been held that discovering an optimum or workable range of a result-effective variable involves only routine skill in the art. In this case, the desired k_eff value is absolutely a result-effective variable. The entire purpose of the typical nuclear reactor in the U.S. is to maintain a desired criticality level (by controlling reactivity, as described in the above analysis of claim 35). The specific criticality level is dependent upon the type of reactor and the lifetime intended, and the purpose of the reactor (e.g., is the purpose to breed new fuel, or is the purpose electricity production, or is the purpose medical radioisotope production). 
The skilled artisan is well-aware of the benefits and consequences of raising and lowering the k_eff value. The skilled artisan may be motivated to lower the k_eff value in order to ensure that the reactor does not inadvertently become supercritical. Alternatively, the skilled artisan may be motivated to raise the k_eff value in order to breed more fissile fuel or to obtain greater heat (and therefore greater electricity) production in the event of a sudden or increased load demand on the nuclear reactor (e.g., if a coal plant or solar farm shuts down).
Regarding claim 52, modified Massie teaches all the elements of the parent claim, and Massie additionally teaches (as cited above in response to claim 35); and Serial No.: 16/595,06414-003-CN1-US-INN (04893.0004USC1) 	controlling exchange of the first volume of the molten fuel salt with the second volume of a feed material (e.g., see ¶ 88: core reactivity is controlled by adjusting the rate at which fuel is added to the core as well as removed from the core), wherein the feed material consists of a mixture of a selected fertile material and salt (the feed material 121, Fig. 1, consists of a mixture of a selected fertile material and salt: fresh fuel 157 added, which may include “fertile” material, ¶ 48; per ¶ 7, carrier salts may include chloride, iodide, fluoride salts) based on the one or more reactivity parameters: “reactivity can be controlled by adjusting the rate at which additional fuel is added to the fuel-salt mixture in the primary loop 102. In some cases, reactivity can be controlled by adjusting the rate at which waste materials are removed from the fuel-salt mixture,” ¶ 88. 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over modified Massie in view of Harder4 (Compatibility and processing problems in the use of molten uranium chloride-alkali chloride mixtures as reactor fuels).  
Regarding claim 54, modified Massie teaches all the elements of the parent claim, and Massie additionally teaches wherein the feed material consists of uranium (¶ 6, ¶ 48) and chloride salts (per ¶ 7 and ¶ 56 and ¶ 57, carrier salts may include chloride salts). 
Massie does not explicitly state that UCl3 plus one or more of the listed chlorides are used.
Examiner notes that the “consists of” language in claim 54 requires that the feed material may consist only of the claimed species, and no additional species. 
Harder does teach this. 
Harder is in the same art area of molten salt fuels for nuclear reactors (abstract) and teaches  	a reactor fuel of UCl3-UCl4-NaCl specifically (“The composition of the salt mixture initially loaded into the reaction vessel was 70 mole % NaCl with 30 mole % of mixed UCl3 and UCl4,” page 418). A purpose for this teaching is, as described by Harder (page 409), that a fuel with a combination of both UCl3 and UCl4 has benefits that overcome the drawbacks of each chloride individually: “Melts rich in UCl4 will be highly corrosive….Melts rich in UCl3 rather than UCl4 are therefore to be preferred…Some UCl4 is however necessary to prevent the disproportionation of UCl3 with deposition of uranium.” Harder further summarizes in the abstract that “a molten mixture of NaCl and UCl3 containing UCl4 ” is suitable for a “fast reactor” fuel: “Available thermodynamic data suggest that over a readily controllable range of UCl4 concentrations, the melt should be compatible with potential structural metals and be stable towards disproportionation of the trichloride.” 
The combination of the UCl3-UCl4-NaCl fuel of Harder with the method of Massie would have produced a molten salt reactor that controlled its UCl3-UCl4-NaCl fuel by exchanging used fuel with new fuel, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Massie, a person of ordinary skill would have predicted that Harder’s UCl3-UCl4-NaCl fuel with Massie's method would have produced Applicant's claimed invention of a reactor method that replaced old UCl3-UCl4-NaCl fuel with new fuel. 
The skilled person’s motivation for the combination would have been the expectation of, as described by Harder (page 409), that a fuel with a combination of both UCl3 and UCl4 has benefits that overcome the drawbacks of each chloride individually: “Melts rich in UCl4 will be highly corrosive….Melts rich in UCl3 rather than UCl4 are therefore to be preferred…Some UCl4 is however necessary to prevent the disproportionation of UCl3 with deposition of uranium.”  Harder further summarizes in the abstract that “a molten mixture of NaCl and UCl3 containing UCl4 ” is suitable for a “fast reactor” fuel: “Available thermodynamic data suggest that over a readily controllable range of UCl4 concentrations, the melt should be compatible with potential structural metals and be stable towards disproportionation of the trichloride.”  Accordingly, claim 54 is rejected as obvious over Massie in view of Harder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  ://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reactivity is defined as: A term expressing the departure of a reactor system from criticality. A positive reactivity addition indicates a move toward supercriticality (power increase). A negative reactivity addition indicates a move toward subcriticality (power decrease). https://www.nrc.gov/reading-rm/basic-ref/glossary/reactivity.html 
        2 https://periodictable.com/Elements/092/data.html
        3 http://hpschapters.org/northcarolina/NSDS/Udepleted.pdf
        4 See the 28-page NPL reference in the file 02/03/2020.